Case 1:17-cv-01353-LPS Document 231 Filed 04/24/19 Page 1 of 1 PageID #: 8305




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 PACIFIC BIOSCIENCES OF CALIFORNIA,
 INC.,

               Plaintiff,

       V.                                             C.A. No. 17-275-LPS
                                                      C.A. No. 17-1353-LPS
 OXFORD NANOPORE TECHNOLOGIES,
 INC. and OXFORD NANOPORE
 TECHNOLOGIES, LTD. ,

               Defendants.
                                         ORDER

      At Wilmington, this 24th day of April, 2019:

      For the reasons set forth in the Memorandum Opinion issued this date, IT IS HEREBY

ORDERED that Oxford Nanopore Technologies, Ltd.'s Motions to Dismiss (C.A. No. 17-275

D.I. 107; C.A. No. 17-1353 D.I. 137) are DENIED.



                                                   UNITED S A.TES DISTRJCT mDGE
